 In the Matter of EMPIRE WORSTEDMILLS, INC.andTEXTILE WORKERSUNION OF AMERICACase No. C-826-Decided April 29, 1940Woolen Textile Industry-Interference, Restraint, and Coercion:statementsto employees expressing opposition to Union, attempting to discredit Union andunion leaders, and discouraging membership in Union ; surveillance of unionmeetings ; refusal ever to recognize Union as bargaining agent of employees,as contrasted with execution of bargaining contract with competing union ;attempts to create false impression that contract provided for closed shop-Discrtmination:lay-offs, discharges, and refusal to reinstate, because of unionmembership and activity, charges of, not sustained as to four persons-Rein-statementOrdered:employees discriminatorily. laid off and retused'+reinstate-ment-Bade Pay:awarded.Mr. Peter J. Crotty,for the Board.Mr. J. Russell Rogersonandllir.Sidney T. Hewes,of Jamestown,N. Y., for the respondent.Mr. Alfred Udoff,of New York City, for the T. W. U. A.Mr. David W. Crawford,of Erie, Pa., for the A. F. of L.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Textile WorkersOrganizing Commit-tee, herein called theT.W. U. A.,1 theNational Labor RelationsBoard, herein called the Board, by the Regional Director for theThird Region (Buffalo.New York),issued its complaint, datedMarch 1, 1938, against EmpireWorstedMills, Incorporated2 James-1On June 28, 1939, Textile Workers Organizing Committee filed with the National LaborRelationsBoard an affidavit to the effect that in May 1939 its name had been changed to"TextileWorkers Union of America," and filed an accompanying motion that its designa-tion be changed accordingly in the instant case.On August 31, 1939, after notice dulyserved upon all parties to the proceeding,the Board issued its Oider granting the motionand changing the designation as movedFor purposes of this decision,TextileWorkersOrganizing Committee and Textile Workers Union of America will be referred to as theT.W U. A.2 This is the correct designation of the respondent.2.3N. L. R. B., No. 27.300 EMPIRE WORSTED MILLS, INC.301town, New York, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),anti. (4) and Section 2 (6) and (7) of the National Labor- RelationsAct, 49 Stat. 419, herein called the Act.Copies of the complaint andaccompanying notice of hearing were duly served upon the respond-ent and upon the T. W. U. A.With respect to the unfair labor practices, the complaint allegedin substance (1) that at various times between August 1937 and Feb-ruary 1938 the respondent ctiscouraged membership in the T. W. U. A.by discrimination in regard to the hire and tenure of employment of32 named employees, herein called the charging employees; 3 and (2)that by the above acts and by other acts, the respondent interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.On March 14, 1938. the respondent filed its answer in which italleged that the Board had no jurisdiction over it, objected to thesufficiency of the complaint,4 and denied that it had committed theunfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at Jamestown, New York,on March 14, 15, 16, 17, 18, 19, and 21, 1938, before Martin Raphael,the Trial Examiner duly designated by the Board.The Board, therespondent, and the T. W. U. A. were represented by counsel andparticipated in the hearing.The American Federation of Labor,herein called the A. F. of L.. appeared by counsel at the hearing butdid not otherwise participate therein.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the-issues was afforded all parties.During the course of the hearing the T. W. U. A. moved to amendits charges in certain specified respects.The Trial Examiner granted1hese motions and allowed the respondent 5 days in which to preparetomeet any facts arising under the charges as so amended. There-after, during the course of the hearing, the T. W. U. A. moved towithdraw the above amendments so that the charges would stand asthey were prior thereto.This motion was granted by the TrialExaminer.I James Provenzano,Joseph Bullardo,Wilhelmina Andeison,Mae Danie, Arthur Tweedale,Herbert Ramsey, Florence Ramsey, Thelma Kahle, Genevieve Carlson, Alice Nelson,IdaMayo, Mary Garfield, Elsie Ostrom,Eve [Ostrom],Osterman,Alice Johnson, SigneErickson,HazelWise, Flora Wise, Victoria Thilander, Helen Carlstrom, Virginia Picld-seimer, Thyra Olafson, Alice Al. Johnson, Gunhild Forsberg, Laura Heglund, Goldie Chris-tensen, Esther Herrick,Josephine Barbagiovanni.Hilda Russell Frederickson,Lester Mayo,Helen Bonfiglio,and Frances Farnella4The respondent objected to the sufficiency of the complaint on the ground,inter also,that certain allegations of the complaint were not supported by the chargesThis objec-tion requires no comment in view of the fact that all the allegations thus complained ofhave been or are being dismissed herein 302DECISIONSOF NATIONALLABOR'RELATIONS BOARDDuring the course and at the close of the hearing the respondentmade motions to dismiss the entire complaint on jurisdictional andprocedural grounds.'These motions were denied by the Trial Exam-iner.At the close of the Board's case, the respondent moved gen-erally to have stricken from the record all testimony regarding con-versations between employee witnesses and other employees at themill, and further moved to have stricken specific portions of the saidtestimony, on the ground that such testimony was not binding uponthe respondent.The Trial Examiner denied the general motion,reserved his ruling upon the specific motions, and denied them in hisIntermediate Report, issued thereafter.The respondent also madeseparate motions to dismiss the complaint with regard to each of thecharging employees, on the ground that the evidence did not supportthe allegations of discrimination, and counsel for the Board con-curred in the motions with respect to 10 such employees who hadfailed to appear as witnesses at the hearing.6The T. W. U. A. madeno objection, and the Trial Examiner granted the 10 motions.Hedenied the motions with respect to the other 22 charging employees.The respondent further moved to dismiss the complaint as to all andvarious ones of the charging employees on the ground that the evi-dence showed that they were not affiliated with the T. W. U. A.These motions were denied by the Trial Examiner.At the close of the hearing, counsel for the Board moved that thecomplaint be conformed with the proof, which motion the TrialExaminer granted.At that time, the respondent renewed its separatemotions to dismiss the allegations of the complaint regarding 21 ofthcc 22 charging employees not already dismissed from the complaint,?on two grounds, (1) that the evidence did not support such allega-tions, and (2) that these charging employees violated the existingcontract executed December 7, 1937, between the respondent and Fed-eral Labor Union No. 21345 of the A. F. of L., herein called theFederal Union, by failing to employ the grievance procedure set forth{herein, and therefore had no right to participate in a proceedingunder the Act.The Trial Examiner reserved his ruling on thesemotions.In his Intermediate Report he granted themotions madeupon the first ground with regard to 3 of the remaining 22 chargingemployees 8 and denied the rest of the motions.With respect tothe second ground upon which the respondent based these motionsto dismiss, it should be noted that the above-mentioned contract pro-5 See footnote 4,8up7 a6 James Provenzano,Arthur Tweedale,Genevieve Carlson,Alice Nelson,Mary Garfield,Eve [Ostrom]Osterman,Hazel Wise,Flora Wise,Laura Heglund,and Goldie Christensen.7The respondent did not renew its motion to dismiss the allegations regarding ThelmaKahle, one of these charging employees.This may have been inadvertent.8 Joseph Bullardo,Mae Dame, and Helen Carlstrom. EMPIREWORSTED MILLS, 'INC.303-vides, among other things, that the employees "agree as a conditionof employment to have the [Federal Union] as exclusive bargainingagent," and that the employees "may" file grievances through theFederal Union.We need not stop to construe these provisions ofthe contract in connection with the respondent's motions to dismiss,for the contract, even if intended to preclude an initial resort to theBoard, cannot have this effect in view of the express provision of theAct."The Board has reviewed these rulings and other rulings made bythe Trial Examiner at the hearing on motions and on objections tothe admission of evidence, and finds. that no prejudicial errors werecommitted.1°The rulings are hereby affirmed.On August 8, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct, and recommended that the respondent cease and desist there-from and reinstate 19 charging employees 11 with back pay.TheTrialExaminer found that the respondent did not discriminateagainst three charging employees 1' and recommended that the alle-gations of the complaint with respect to them be dismissed.There-after the respondent and the T. W. U. A. filed exceptions to theIntermediate Report.On September 21, 1938, the T. W. U. A. filed a formal request,allegedly based upon evidence in the record and additional evidenceavailable to the T.W. U. A., that the T. W. U. A. be permittedto amend its charges and that the Board amend its complaint toinclude allegations that the respondent encouraged membership in theFederal Union, and take other necessary and appropriate action pur-suant thereto.On April 7, 1939, the T. W. U. A. withdrew the saidrequest.Pursuant to request of the respondent, a hearing was held beforethe Board on May 18, 1939, at Washington, D. C., for the purpose9 Section 10 (a) of the Act statesthat theBoard's power to prevent persons from en-,gaging in unfair labor practices is exclusive and is not ".affected by any other meansof adjustment or prevention that has been or may be established by agreement,code, law,or otherwise"SeeMatterof Kelley'sCreek Colliery CoandInternational Union, Pio-gressive MineWorkers ofAmerica,17 N L.R. B. 500'° The respondent made a motion for adjournment of the hearing until the return ofClydeCarnahan,president of the respondent,from his vacation, in order that he might bepermitted to testify in rebuttal regarding alleged anti-unionstatementsmade to chargingemployeesThis motion was denied by the Trial ExaminerWe shall notin this Decisionallude further to Carnahan's alleged statements,and the Trial Examiner's ruling cannot,therefore,be considered prejudicial.n Herbeit Ramsey,Florence Ramsey, ThelmaKahle,Ida Mayo, Virginia Pickleseimer,VictoriaThelander,Elsie Ostrom, Signe Erickson,AliceW. Johnson,AliceM.Johnson,Gunhild Forsberg,Thyra Olafson,Esther Herrick,Frances'Farnella,Helen Bonfiglio, HildaFrederickson,Josephine Barbagiovanni,Wilhelmina Anderson,and Lester Mayo12 Joseph Bullardo,Mae Dame, and Helen Caristrom 304DECISIONS OF NATIONAL LABOR ;RELATIONS BOARDof oral argument.The T.W. U. A. appeared by counsel and par-ticipated in the oral argument.The respondent did not appear butin lieu thereof filed a brief in support of its exceptions.The Board has considered the exceptions and brief of the respond-ent and the exceptions of theT.W. U. A.and, save as the exceptionsare consistent with the findings,conclusions,and order set forthbelow, finds them to be without merit. .Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEmpire Worsted Mills, Incorporated, is a New York corporationengaged in the manufacture and sale of worsted cloth at its milllocated in Jamestown, New York. In its manufacturing operationsthe respondent normally employs about 489 employeesand uses ap-proximately 40,000 pounds of wool a week, at least 95 per cent ofwhich is shipped to its mill from points outside the State of NewYork; approximately $7,000 worth of dyes every 6 months, approxi-mately 60 per cent of which are shipped from outside the State ofNew York; and less than 500 pounds of rayon every 6 months, valuedat approximately $2 a pound, all of which comes from States otherthan the State of New York.During the past few years the respondent has sold all its manu-factured products to Rittenberg Brothers, a firm doing business inNew York City under the trade name of Stonkirk Worsted Company.From August 1, 1936, to July 31, 1937, the approximate value of thismerchandise was $1,500,000.13Since July 1937, the volume and sell-ing price of the products manufactured have decreased.Approxi-mately 70 per cent of the respondent's manufactured- products areshipped from Jamestown to New York City by way of the ErieRailroad, and of these products, approximately 331/3 per cent arereshipped by Rittenberg Brothers from New York City to pointsoutside the State of New York.'Approximately 25 per cent of therespondent's products are shipped from Jamestown to places outsidethe State of New York, and the remaining 5 per cent are shipped toother places within the State of New York.15The respondent alsosellsbyproducts or wastes, which average between $50,000 and$60,000 in value during a period of 6 months.Approximately 90per cent of these wastes are shipped to purchasers outside the Stateof New York.13The Trial Examiner made this finding in his Intermediate Report, and the respondenthas taken no exception to it.14 See footnote 13,supra11 See footnote 13,supra. EMPIRE WORSTED MILLS, INC.II.THE ORGANIZATION INVOLVED305TextileWorkers Union of America, formerly known as TextileWorkers Organizing Committee, is a labor organization affiliatedwith the Committee for Industrial Organization.1°It admits tomembership production and maintenance employees of the respond-ent, exclusive of supervisory employees and office workers.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, ,and coercionThe T. W. U. A. began to organize among employees of the re-spondent in April 1937.By June the T. W. U. A. began to holdregular meetings, claimed to represent a majority of the employees,and sought to bargain with the respondent. In June or July theEmpire Worsted Mills Shop Union, herein called the Shop Union,was formed among the respondent's employees.''On October 30the Shop Union members voted to affiliate with the A. F. of L.,and upon application the A. F. of L. chartered the Shop Union asthe Federal Union on or about November 6.We are convinced from the record that the respondent engagedin interference, restraint, and coercion, in an effort to thwart theT.W. U. A.Thus, early in June the T. W. U. A. instituted negotiations withthe respondent in an attempt to secure recognition as collective bar-gaining agent.At the second bargaining conference between theparties, the respondent was represented by J. Russell Rogerson, amember of its executive committee and its counsel in this proceeding,Hjalmar Swanson, its vice president and general manager, WrightiiNow the Congress of Industrial Organizations17Although our decision and order in this case are based solely upon the facts proved inthis record,we may note in passing that inMatter of hmpire Worsted Mills,Inc.andTextileWorkers Organizing Committee of the Committee for Industrial Organization, 6N L R. B 513, decided April 8, 1938,we found the Shop Union company dominated,within the meaning of Section 8(2) of theActWemay note also that in July 1937 theShop Union submitted to the New York Board of Standards and Appeals a proposed char-ter of incorporationIn October 1937 that Board disapproved the proposed charterTheShop Union applied to the New York Supreme Court for an order to review the action ofthat Board,and on December 2, 1937, the Court issued its decision denying the said appli-cation,Matter of Campbell v. Picard,165 N Y.Misc Rep 148,300 N Y Supp 515 Inthis decision,Justice Schenck stated :The Board[of Standards and Appeals]held that these was evidence to indi-cate that the proposed shop union was approved by the employer and that its purpose,was to prevent any national organization from soliciting membeiship of the employeesof the Empire Worsted Mills,thus defeating the pm poses of the National Labor Rela-tions ActThe Board[of Standards and Appeals]also held that independent unionswhose membership is confined exclusively to the employees of a single employer, if notactually dominated in infancy by the employer,tend to eventually become controlledby the employer'There was evidence before the Board [of Standards and Appeals]which would justify the inference that the employci was exercising coercion in theformation of the company union 306DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Broadhead, its treasurer, and James Lee, weaving superintendent.The T. W. U. A. submitted a proposed bargaining agreement to thisgroup.Rogerson read the provisions of the agreement and thenstated in substance that "as long as he was a party or connectedwith the Empire Worsted, he would never recognize the C. I. 0.as collective bargaining agents of the help."None of the respond-ent's other representatives made any statement at that time to indi-cate that they did not share Rogerson's sentiments with respect tothe T. W. U. A.This declaration in opposition to the T. W. U. A. was clearlycoercive.18Its coercive effect was intensified by the respondent'scontrasting treatment of the Federal Union.On December 7 therespondent and the Federal Union entered into a contract whichprovided that all employees covered thereby 19 "agree as a conditionof employment" to have the Federal Union as their "exclusive Bar-gaining Agent."The contract was for an indefinite period, ter-minable upon 30 days' notice by either party.Moreover, although this agreement does not provide for a closedshop, the respondent fostered the erroneous impression that it did soprovide.Thus, Frances Farnella, one of the charging employees,toldHarry Hind,20 her foreman, that Norman Campbell, formerpresident of the Shop Union and then president of the Federal Union,was boasting that Farnella had been laud off because of her failureto join the Federal Union. She asked Hind whether the organiza-tion had a closed-shop contract, and he replied, "Sure . . .Theymost certainly have."She inquired whether in that case it wasnot the duty of the respondent to notify the employees and give thema designated period of time within which to join the Federal Union.Hind rejoined that a notice had been posted for some time. Thisnotice, posted December 7, the date of the contract's execution, statedthat the respondent recognized the Federal Union as sole collectivebargaining agency for the employees.Farnella then appealed the matter of her lay-off to Hind's superior,GeorgeW. Greenwood'21 superintendent of the spinning, combing,and drawing department of the plant. She asked him whether theFedreal Union had a closed-shop agreement, and his answer was, -"Yes, sure.You are out now. As far as you are concerned, youare out, the factory is closed for you ..."isMatter of Republic Steel CorporationandSteelWorkersOrganizing Committee, 9N L R B 219, enf'd as mod ,RepublicSteel Corporation,et al., v. N. L. R. B.,et at,,107 F. (2d) 472 (C. C A. 3), cert. den. 309U. S. 684.19 " .all employees . . . except office workers andthose inexecutivepositions withfinal authority to hire or discharge."29Also designated Hines in therecord.21Also designated John W. GreenwoodIn the record. EMPIRE WORSTED MILLS, INC.307The respondent's efforts to mislead an employee regarding thescope of the bargaining contract were clearly designed to deter furtheraffiliation with the T.W. U. A.The record discloses further that the respondent maintained sur-veillance over T.W. U. A. meetings. Farnella testified that earlyin' the T. W. U. A.'s organizational campaign, its meetings were heldat a place known as the Labor Hall; that Superintendent Greenwoodkept watch upon three of these meetings, and occasionally also HarryHind, her foreman.She testified further that on one occasion whenshe entered the hall for a meeting, she saw them posted on oppositecorners of an intersection a short distance from the hall; that theywere still there when she came out 10 minutes later to do some shop-ping and when she returned to the hall a half hour later; and thatafter the meeting she met Greenwood a short distance from the hall,apparently watching all persons leaving the meeting. JosephineBarbagiovannl, another charging employee, stated that she,, too,saw Hind outside the meeting place in the summer of 1937, and thathe passed the door as the meeting was adjourning and the employeeswere leaving the hall.Greenwood did not controvert or explain Farnella's testimony re-garding his conduct.Hind denied that he had known of T. W. U. A.meetings or where they were held, and denied that he had attendedor spied upon them. In view of the publicity attendant upon themeetings, we give little credence to Hind's professed ignorance re-garding them. The meetings were announced openly by notices postedon clocks and bulletin boards at the plant, and both Greenwood andSuperintendent Lee admitted that these announcements did not escapetheir attention.Moreover, Farnella testified that she observed Hindreading a printed leaflet which related to one of the meetings.Wedo not credit Hind's denial and we find that both he and Greenwoodposted themselves near the T. W. U. A. meeting hall for the purposeof noting the identity of employees who attended T. W. U. A.meetings.Wilhelmina Anderson, another of the charging employees, testi-fied that Superintendent Lee subjected to scrutiny those in attendanceat a T. W. U. A. meeting held in a place known as the Nordic Templeabout the last of July 1937.Lee testified generally that he did notinterfere with or pay any attention to union activity in the plantbut did not deny this testimony of Anderson.Furthermore, Farnellatestified that she observed Joseph Chapman, another of the respond-ent's foremen, reading the notice of a meeting, and, on the occasionof a T. W. U. A. meeting around the middle of December 1937, sawhim pass the meeting hall and park his car a short distance away onthe opposite side of the street, facing the hall.Chapman denied thathe had ever engaged in such espionage, but we do not find his denial 308DECISIONSOF NATIONAL LABORRELATIONS BOARDworthy of credence when viewed against the background of the otherespionage and the respondent's demonstrated hostility to the T. W.U. A. Accordingly,we find that Lee and Chapman participated inthe surveillanceof T. W. U. A. meetingsin the respondent's behalf.Fred Ingham, an assistant foreman of the respondent,engaged inlike conduct in the summer of 1937 and in December 1937.Green-wood testified that assistant foremen are "second men" who takecharge of each section and that they do not "generally"dischargeemployees without their superior's approval.They are empoweredto reportfaulty workand to recommendthat disciplinaryaction betaken.In our opinion,Ingham's espionage activities,patterned asthey were after those of officials superior to him in rank,resultedfrom the respondent's hostility to the T. W. U. A.We find that inspying upon T. W. U. A.meetings he acted in the respondent's behalf.Finally, the respondent engaged in other coercive conduct.Thus,in the summer of 1937, during the organizational campaign of theT.W. U. A. and the Shop Union,EllaMoeller, a forelady of the re-spondent, during working hours asked Alice W. Johnson, T. W.U. A. executive committeewoman and a charging employee, to signa Shop Union slip, telling her, "Don'tread it, dust sign it . . [theslips] have got to be down in the office before quitting time." JuliaAnderson,assistant forelady under Moeller,handled Shop Unioncards in theplant during working hours, explained to Alice W.Johnson that these cards were favored by the respondent, and in-structedAlice M. Johnson,another charging employee,to join theShop Union.The latter obeyed this instruction.During the sameperiod,William Beck, a foreman, called three employees from their,work in the weaving department,one of whom was Herbert Ramsey,T.W. U. A.president and a charging employee, and asked them ifthey were interested in the Shop Union.This action was sanctionedby Superintendent Lee of the weaving department.Beck also askedVictoria Thelander, another T. W. U. A. executivecommitteewomanand charging employee, if she wanted to give tip the T. W. U. A.In November 1937, when the Federal Union was first chartered,Campbell, Shop Union president and later president of the FederalUnion, openly displayed the charter among the employees in theplant.At that time, Beck identified himself with the Federal Unionby saying to Herbert Ramsey, "Well, Herb, I suppose you are withus now, aren'tyou ?" In December 1937, General Manager Swan-son asked Virginia Pickleseimer, a charging employee who had justbeen laid off,tomake application for membership in the FederalUnion.22In January 193S Superintendent Lee asked Lester Mayo,224 conflict in testimony regarding this incident is resolved in subsection R, below EMPIRE WORSTEDMILLS, INC.309T.W. U. A. executive committeeman and acharging employee, whyhe was opposed to the Federal Union; and suggested that Mayo jointhe Federal Union for the dual purpose of promoting peace amongthe employees and of securing the reinstatement of Mayo's wife, IdaMayo, a charging employee who had been laid off in December1937.23In February 1938 Superintendent Greenwood, when con-sulted by Farnella regarding her lay-off, told Farnella that she had"double-crossed" the respondent when she "stuck by" the T. W. U. A.,and that he had to get rid of her because she kept so may employeesfrom joining the Federal Union ; and made derogatory remarks aboutJohn L. Lewis, president of the C. I. O.We find that by the afore-mentioned acts, including espionage; itsstatement, after the presentation by the T. W. U. A. of a proposedagreement, that it would never recognize the C. I. O. as collectivebargaining agent of the employees, as contrasted with its recognitionof the Federal Union; its effort to mislead an employee into thinkingthat the Federal Union contract provided for a closed shop; and otherstatements and conduct hostile to the T. W. U. A., the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining, as guaranteed in Section 7 of the Act.B. Descu im-inationThe complaint alleges that at various times between August 1937and February 1938 the respondent discouraged membership in theT.W. U. A. by discrimination in regard to the hire and tenure ofemployment of 32 charging employees.At the hearing the complaintwas dismissed as to 10 of these employees with consent of counsel forthe Board. ' Of the 22 remaining cases, the Trial Examiner found that19 had merit, and the respondent takes exception thereto.The TrialExaminer found the cases of three charging employees to be withoutmerit, and the T. W. U. A. takes exception as to two of them.As to thethird case, that of Joseph Bullardo, we have considered the evidenceand find that the respondent has not discriminated against Bullardoin regard to the hire and tenure of his employment. Since exceptionhas not been taken in Bullardo's case, we shall not discuss it in furtherdetail and shall dismiss the allegations of the complaint with respectto it.We turn now to the 21 cases regarding which exceptions havebeen taken.With respect to 19. of these 21 cases, the respondent interposed acommon defense, namely, that a decline in business necessitated the23 Seefootnote22,supra.283034-41-von 23-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDlay-off of the charging employees involved. In subsection 1, below,we shall first discuss this defense and the evidence common to the 19.We shall then discuss the 19 cases, individually or in groups, in chrono-logical order, and make our concluding findings regarding them.With respect to the two remaining cases, the respondent's defense wasthat the employees were discharged for cause.These cases we shalldiscuss in chronological order in subsection 2, below.1.The alleged business lay-offs and failure toreinstatea.GeneralThe respondent attributes the lay-offs to the decreased volume of itsbusiness and maintains that between June 1937 and March 1938 it wasforced to curtail its force sharply in the interest both of economy andefficiency.It asserts that its productive peak was reached duringthe second quarter of 1937, when it was manufacturing an averageof 349 pieces of finished material a week, and that by the last quarterof the year the average number of pieces manufactured had droppedto 146.It claims, moreover, that productive efficiency, calculated bydividing the number of yards of cloth finished by the number of man-hours consumed in producing it, was 25 per cent lower in the lastquarter than in the second quarter.Some doubt is cast upon the validity of the respondent's defenseby the fact, which we gather from the entire record, that the re-spondent did not, in the interest of economy, lay off regular em-ployees from all operations of the plant but only from some of them.The respondent admitted that it had laid off no permanent employeesfrom the combing room and, further, that additional employees havesince been added to its combing, carding, and wool-washing staff.Moreover, the respondent introduced no evidence that there werelay-offs among several types of regular employees not falling withinthe scope of the complaint, and, as we shall point out below, refusedto produce employment records and personnel information requiredbysubpoenas daces tecumduly served upon Swanson, its vice presi-dent and general manager.Since the respondent's process of man-ufacture is an integrated one, and the several sections of the plantare interdependent, such evidence of selective lay-offs,does not con-tribute to the credibility of the respondent's claim that a failingmarket compelled it to decrease its force.Several of the chargingemployees testified, moreover, that production, although slack, in-creased just prior to their lay-offs.During prior periods of depression it had been the respondent'spractice not to lay off employees but to distribute the work amongthem, giving each employee a reduced amount of work each week. EMPIRE WORSTED MILLS, INC.311This plan of sharing the work had apparently operated satisfac-torily in the past and was substantially adhered to by the respondentduring a considerable part of the 1937 depression.The respondent'salleged reasons for not permitting charging employees to continueto share the work in and after December 1937, were that this was a.particularly severe depression, that since July 1937 the respondenthad been losing between $1,500 and $2,000 weekly, and that it wasunduly expensive to distribute the small amount of available workamong the large number of employees.The respondent claims thatit continued to operate with substantially unreduced staff for a timein order to provide employment, but could do so no longer when itbecame necessary to curtail all possible expenses to make moneyenough to cover the pay rolls.No records were offered to provethat such, losses were actually suffered. In view of the fact thatthe respondent's financial condition had been precarious for severalyears, it seems improbable that during such a depression the re-spondent would have carried unnecessary labor costs for a periodof several months.The evidence discloses that the respondent had reliable sources ofinformation regarding T. W. U. A. membership and activities amongits employees.No secret was made in the plant of the identity ofT.W. U. A. officers or committee members, and the names of variousones of them were set out in notices of meetings posted and dis-tributed at the plant, and in news stories regarding T. W. U. A ac-tivities carried by local newspapers.At least 8 of the 19 chargingemployees here under consideration displayed their union buttons orbadges while at work.Swanson and Superintendents Lee and Green-wood, the respondent's chief supervisory officials, and Gust Olson,one of its foremen, testified that they observed some of these ac-tivities, and Greenwood named as leaders of the T. W. U. A. itspresident and treasurer, both of whom are charging employees.24Moreover, as we have found above, the respondent, through itssupervisory employees, engaged in espionage against the T. W. U. A.Employers who engage in espionage ordinarily do not do so withoutpurpose and do not reject the knowledge secured thereby.2524 Iierbei t Ramsey and Frances Farnella25 SeeMontgomery Ward d Co v. N L. R B.,107 F. (2d) 555(C C. A 7),enf'g in part,hfatter,of Montgomeiy Wardd CompanyandReuben Litzenberger,et al , 9 NL R B 538The Federal Union, through Campbell, its president,and other officers,alsomaintainedsurveillance over several T.W. U. A. meetings In view of the Federal Union's rivalrywith the T W U A and its contract with the respondent,it is probable that knowledgeobtained through such surveillance was communicated to the respondentThis probabilityis increased by the fact that one of them,Leonard Wilkinson,Federal Union seargeant-at-arms, is a brother-in-law of William Beck, a foreman of the respondent,whose antagonismtoward the T. W. U. A. Is Indicated herein. 312DECISIONS OF NATIONALLABOR RELATIONS BOARDThe record shows that the respondent laid off all the officers andexecutive committee members of the T. W. U. A. except two,28. butlaid off none of the officers or committee members of the FederalUnion, with which the respondent had a contract.The alleged busi-ness lay-offs included at least three T. W. U. A. officers, three execu-tive committee members, and three entertainment committee members,all of whom are among the charging employees being treated here.27These facts lead us to believe that, with ample knowledge at itsdisposal,therespondent sought deliberately to paralyze theT.W. U. A. by eliminating from the plant its leaders and most activemembers.Moreover, Swanson testified that in his opinion the respondent'scontract with the Federal Union provided for a closed shop, and thatthe Federal Union, pursuant thereto, "should have charge of whowe [the respondent] hire and fire . . ." Swanson's construction ofthe contract also tends to show that the respondent considered unionmembership and activity in selecting persons for lay-off.Between June 1937 and March 1938 the respondent dropped 191 em-ployees from its pay roll. It contends that it was only natural thatsome T. W. U. A. members should have been included in this number,particularly since the T. W. U. A. had earlier claimed to represent alarge group of the employees.We find this contention to be with-out merit in view of the following evidence.Swanson testified thatbetween June and December 1937 the respondent had approximately180 employees classified as "irregular" or extra employees; that theseemployees were laid off, almost without exception; and that hethouglit that all the charging employees were steady employees, notclassified as "irregular." 211Farnella, T.W. U. A. treasurer, testifiedlikewise that a, large number of night-shift or extra workers werelaid off and that, according to her knowledge, this number did notinclude T. W. U. A. members named in the complaint. She explainedthat extra employees were hired for extra or rush work and were laidoff when such work was completed. It was not customary for themto share the work with the regular employees during periods of slackproduction.Prior to the hearing, the Board issuedsubpoenas dacestecwrnto Swanson requiring the production of employment recordsand other personnel information for the period under consideration.2eThe respondent retained Joseph Conti,T W. U A financial secretary,who joined thePederal Union shortly beforethe bearingLester Mayo, T. W. U. A. executivecommittee-man, was discharged for cause.His case is discussed in subsection 2, below21Another officer laid off and included among the charging employees is Arthur Tweedale,T W U A.vice presidentThe complaint as to his case was dismissed upon his failureto appear at the hearing as a witness in his own behalf,and accordingly,his case will notbe discussed herein2sHe testified later, however, that Helen Caristrom,a charging employee, was a tempo-rary employee. EMPIRE WORSTED MILLS, INC.313At the hearing counsel for the respondent stated that the respondentwould not comply with the said subpoenae except under court order.During the course of the hearing, Swanson stated that he waswillingto prepare the desired records and information if it was agreeable tocounsel for the respondent.The latter declined to take a positionregarding this proposal, however, and none of the documentary evi-dence subpenaed was produced .29Upon the entire record we findthat, with two possible exception S,31) the charging employees do notfall within the category of irregular employees, and that, aside fromthe charging employees, most of the workers released during thisperiod were only temporary or extra employees.The respondent did not question the efficiency of the charging em-ployees, and Swanson admitted that those in the picking and mend-ing department were "quite efficient." 31 Some of the 19 chargingemployees here under consideration were better than average work-ers and were complimented by their supervisors.These chargingemployees were not chosen for separation from the respondent'spay roll because of the quality of their work.Upon all the evidence, we are convinced that T. W. U. A. mem-bership and activity constituted a definite factor in the selection ofemployees for lay-off.Moreover, scrutiny of the testimony regardingthe employment records and the circumstances attendant upon thelay-off of charging employees, in many instances furnishes additionalproof that the respondent vas motivated by its hostility toward theT.W. U. A. in selecting them for lay-off.We shall now discuss theindividual lay-offs.19 Swanson read into the record what he claimed was a list of the names of all employeeslaid off since the beginning of the depression in the departments under his supervision, thepicking and mending or finishing department and the packing room.The list deserveslittle(1) Swanson did not make clear the exact periodof time alleged to be covered by the list(2)He did not disclose whether the 23 employeesnamed thereon were regular or irregular employees,and we are unable to ascertain thisfact accurately except with respect to those employees who are also named in the complaintas charging employees.(3)With twoexceptions,Swanson did not state why the servicesof the named individuals were terminated(He explained that one woman broke her bipand that another quit)(4)Finally,the accuracy of the list is impugned by other evi-dence in the record.A number of the workers from the picking and mending departmentare among the charging employees,and consequently the record contains testimony regard-ing their lay-offsSwanson's list fails to includetwosuch persons,Thyra Olofson and EveOsterman.Italso omits Joseph Bullardo,a charging employee from the shipping orpacking room.°Helen Carlstroin,and Flora wise, who, accordingto the testimony of VirginiaPickle-seimer, a charging employee,was hired as extra help in the spring of 1937 with the under-standing that she was to be one of the first laid off in the event of decreased productionSee subsectionb, below3Withthe possible exception of Helen Ca ilstiom 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Employment history ; union activity ; specific defenses ; concludingfindingsWeaving department-Wilhelmina Anderson, Herbert Ramsey,Florence Ramsey, Thelma Kahle, and Ida MayoThe respondent's weaving department is composed of two weavingsheds, a small one containing two weaving sections and a large onecontaining three.Until August 1937 the five sections were operat-ing on morning and afternoon shifts, with a total of about 54 weaverson each shift.The entire department is operated under the generalsupervision of James Lee, weaving superintendent.Each weavingsection is assigned to a loom fixer, a skilled employee who assistsweavers by adjusting and repairing their looms.He is essential tothe functioning of the section and is to some extent responsible forthe quantity and quality of the work done by the weavers of hissection.We shall here consider in chronological order the termination oftwo weaving sections on the afternoon shift in the small shed, sec-tions assigned, respectively, to John Ramsey and his son, HerbertRamsey, loom fixers, and the alleged discrimination against chargingemployees employed on these sections.(1) John Ramsey's section of weavers-Wilhelmina AndersonJohn Ramsey's section of weavers was composed of 10 weavers whoworked in the small shed and another weaver whose looms werelocated in the large shed.On or about August 9, 1937, John Ramseyvoluntarily left the respondent's employ and on or about the samedate the respondent shut down the section and laid off the 11 weaversuntil further notice, maintaining that business conditions did notwarrant replacing Ramsey and continuing to operate the section.Wilhelmina Anderson,a charging employee, was one of the weaversthus laid off on or about August 9. She had been employed by therespondent as a weaver off and on for about 18 years. In June 1937she joined the T. W. U. A. and wore her union button at work inthe presence of Superintendent Lee.She went to almost everyT.W. U. A. meeting, even after her lay-off, and Lee saw her enterthe union hall to attend one held in or about the latter part of July1937.She testified without contradiction that her fellow weaversjoined the T. W. U. A. but "changed over" to the Shop Union whenitwas formed.Anderson, however, did not join the Shop Union.In the past it had been the respondent's custom to notify em-ployees to return to work when they were needed. It appears thatthe respondent proposed to adhere to the same practice with respect EMPIRE WORSTED MILLS, INC.315to John Ramsey's section and to recall such of these weavers as wereneeded without any prior application by them, for, as we have noted,the section was shut down "until further notice," and Lee advisedAnderson that he would call her if he needed her.The record doesnot indicate that those of the 11 weavers who returned to work didso as a result of application for reinstatement.We find that afterher lay-off, Anderson remained an employee, within the meaning ofSection 2 (3) of the Act.At least six of the weavers from John Ramsey's former sectionwere reinstated after their lay-off, and Herbert Ramsey, T. W. U. A.president, testified that more than five of the weavers reinstatedwere members of the Shop Union. Anderson, however, who re-mained loyal to the T. W. U. A., was denied reinstatement despiteher numerous applications therefor.She had greater seniority thanany other weaver from the section. Superintendent Lee did notquestion her efficiency, testified that he had no "trouble" with anyof his employees, and offered no plausible explanation for his pref-erence of the weavers recalled, to the exclusion of Anderson.Hetestified further that weavers were rehired from the former sectionas vacancies arose, and that he selected those whom he could mosteasily contact, without regard for union affiliation.There is noevidence in the record, however, to indicate that Anderson was anymore inaccessible for recall than the employees reinstated,32 or thatLee tried at any time to send word to her to return to work.Anderson testified that one of the weavers was returned to workon the day following the lay-off of the section, on or about August10, and that a second one was reinstated in the same week. LesterMayo estimated that all the weavers rehired were rehired within 2weeks of the lay-off.Lee testified that he could not give the dateson which the weavers were rehired.He stated vaguely that he re-employed them at "varying times," that there "wouldn't be any needfor taking anybody in for quite a while" after the subsequent lay-offof Herbert Ramsey's weaving section on December 8, 1937, and vary-ingly, that the first reinstatement "must be" during December 1937or, he "should say," the year 1938.Such vague approximations areworthy of little if any consideration in view of Lee's access to therespondent's employment records and the respondent's refusal toproduce such records at the hearing.We credit Anderson's straight-forward testimony and find that one of her fellow-weavers wasrehired on or about August 10 and another during the same week.Considering all the facts, including Anderson's seniority and Lee'sfailure to make a credible explanation of her exclusion, we are con-vinced that Lee would have reinstated Anderson the day following=Anderson lives in Jamestown,where the plant is located 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDher lay-off had he not known her to be a staunch T. W. U. A.adherent.We find that the respondent failed to reinstate Anderson on oraboutAugust 10, 1937, because she joined and assisted theT.W. U. A.Prior to her lay-off, Anderson was paid upon a piece-work basis.At the time of the hearing, she had secured 4 weeks of work as acook, earning $11 a week. She testified that she would acceptreinstatement.(2)Herbert Ramsey's section of weavers-Herbert Ramsey, FlorenceRamsey, Thelma Kahle, and Ida MayoHerbert Ramsey, son of John Ramsey, was loom fixer for the re-maining afternoon section in the small shed, which, like his father'ssection, was composed of 10 weavers who worked in the small shedand another weaver who worked upon looms located in the large shed.-On December 8, 1937, the day following the respondent's executionof its contract with the Federal Union, Swanson laid off Ramsey andthe 11 weavers in his section by posting a notice that the sectionwould "shut down indefinitely."We shall first discuss the cases ofRamsey and three of the weavers who are charging employees 33and then discuss the respondent's contentions regarding the lay-off ofthis section.Herbert Ramseywas employed by the respondent as a loom fixerin December 1934.34He testified without contradiction that he wascomplimented upon his work by Swanson and Lee, and that he hadgreater seniority as a loom fixer than two other loom fixers who werenot laid off, Willard Schmerhorn and Edward Lee. Schmerhorn wasoriginally a loom fixer but proved so inefficient that he was removedfrom that position in December 1934.Ramsey was made a loomfixer at that time to replace him. Schmerhorn worked for severalyears as a weaver but about a year prior to the hearing was giventhe job of another loom fixer who became ill.Edward Lee, a nephewof Superintendent Lee, was considered a "learner," for he had hadonly about a year's experience and had done the work of a loomfixer at the plant only since November 1937.Ramsey testified with-out contradiction that 1 year is insufficient time in which to becomea competent loom fixer.Ramsey joined the T. W. U. A. in April 1937; was electedT.W. U. A. representative of the loom fixers, in which capacity he83We shall not treat individually the cases of Genevieve Carlson, Alice Nelson, and MaryGarfield,three other charging weavers,for these cases were dismissed from the complaintwith consent of counsel for the Board.84He worked as a weaver for 10 days before becoming a loom fixer. EMPIRE WORSTED MILLS, INC.317often discussed with Superintendent Lee the working conditions ofthe loom fixers and related matters; was made T. W. U. A. vicechairman; and in the latter part of June 1937, was elected T. W. U. A.president.He was a member of the negotiating committee whichsought to negotiate a contract with the respondent in June 1937, andhe testified in September 1937 at the earlier Board hearing held pur-suant to charges of unfair labor practices engaged in by the re-spondent.As T. W. U. A. president, his name appeared on noticesof meetings posted at the plant and once on leaflets distributed amongthe employees.SuperintendentsLee and Greenwood admittedlyknew that Ramsey was a leader of the T. W. U. A.On one day around the middle of June 1937, when Ramsey wasbusily engaged upon. some rush sample work for Superintendent Lee,William Beck, a foreman, summoned Ramsey and two other em-ployees to the locker room and asked them whether or not they wereinterested in the Shop Union.They replied that they were not andRamsey inquired who gave Beck authority to call him away from hiswork.The latter answered that he did so upon his own initiative.Lee met Ramsey coming out of the locker room and reprimanded himfor being away from his rush work.He apologized, however, whenRamsey explained the reason for his absence.35On November 5 or 6, 1937, the day that the Federal Union receivedits charter, Campbell, later president of the Federal Union, openlydisplayed the document to the employees in various departments ofthe mill.Beck approached Ramsey on this occasion, put his armon the latter's shoulder, and said, "Well, Herb, I suppose you are withus now, aren't you?"Ramsey replied, "If you are referring to theA. F. of L. charter that you have, no, my mind is the same as it waswhen you took me away from my work." 36At the time of his lay-off Ramsey was working 15 hours per weekand was earning 82l/, cents per hour.He earned only $20 afterhis lay-off and testified that he would accept reinstatement.Florence Ramsey,Herbert Ramsey's wife, was first employed bythe respondent in July 1935, worked for about a year, took about 6months off, and then worked steadily for the respondent until Decem-ber 8, 1937, the date of her lay-off.She joined the T. W. U. A. inMay 1937, became a member of its entertainment committee, wore herT.W. U. A. button at work in Lee's presence, and distributed someT. W. U. A. membership application cards. Once her name appearedin Jamestown newspapers in connection with the activities of theT.W. U. A. entertainment committee."Beck was not called as a witnessat the hearing.86 Two brothersofHerbert Ramsey are still employed by the respondent.The recorddoes not disclose their union affiliation, if any 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Ramsey was paid upon a piece-work basis 3' and was earningbetween $10 and $11! a week at the time of her release. She earnedno money after her lay-off and testified that she desired reinstatement.Thelma Kahle,Herbert Ramsey's sister, was employed by therespondent as a weaver from June 5, 1935, to December 8, 1937. Shewore her T. W. U. A. button to work, became a member of the T. W.U. A. entertainment committee, and also had her name published inJamestown newspapers in connection with the functions of that com-mittee.She testified without contradiction that about 25 weaverswere hired subsequent to the date she was first employed, and that atleast 1 of the 25 was still working at the plant, a "learner" whom shetaught to weave.Kahle was paid upon a piece-work basis and. earned between $10and $12 per week prior to her lay-off. She earned nothing there-after and testified that she desired reinstatement.Ida Mayo,another weaver, worked for the respondent for a totalof approximately 6 or 7 years.During this time she laid off workvoluntarily for 3 or 4 months and,then returned to work, her lastperiod of employment extending from May 1934 to December 8, 1937.She testified without contradiction that weavers with less senioritythan she were still working at the plant.Ida Mayo was a member of the T. W. U. A. entertainment commit-tee,wore her T. W. U. A. button to work, and secured new unionmembers.The names of the members of the entertainment committeewere published in Jamestown newspapers once or twice. Ida Mayois the wife of Lester Mayo, a charging employee and executive com-mitteeman of the T. W. U. A. The latter testified that on January28, 1938, he had a friendly argument with Superintendent Lee regard-ing the respective merits of the T. W. U. A. and the Federal Union.According to Mayo's testimony, during the course of the argumentLee asked him why he was so much opposed to the latter organiza-tion :Mayo replied that it was because he felt that it was not a "reallegitimate A. F. of L. union"; he asked Lee what he could do aboutcertain disputes which he was having with other employees aboutunion matters; and Lee stated that he could not tell him what todo but that if he were Mayo, he would join the Federal Union, thatthat "would help promote peace amongst the workers," who were"only getting even" with Mayo for being active in the T. W. U. A.Mayo also testified as follows :He [Lee] says, "I know your wife wants to come back towork" . . .He said [that if Mayo signed up with the A. F.of L.] that would give him something to work on. Then he'All of the weavers were paid upon a piece-wort: basis except two who were paid hourlywages. EMPIRE WORSTED MILLS, INC.319would be free to put her back to work.He said, "The way thingsare now, I am not at liberty to do as I would like to do."Lee denied that he ever suggested that Mayo join the FederalUnion or any other labor organization, or stated that the other work-ers were "getting even" with Mayo for being a T. W. U. A. member.Lee admitted, however, "I might have said I wished that thingswould get settled down here, either C. I. O. or A. F. of L., or some-thing, to get the family relations back to where they ought to be ..."In the light of all the evidence we consider Mayo's testimony credibleand find that Lee made the statements attributed to him by Mayo.Mrs. Mayo was paid upon a piece-work basis prior to her lay-offand earned nothing thereafter.She testified that she would acceptreinstatement.Respondent's defense as to Herbert Ranwey's section.-There-spondent contends that it laid off Ramsey and his section pursuantto the curtailment program, without regard for the union affiliationof the employees involved.We find this contention difficult of beliefin view of the evidence.A majority of the persons comprising thesection were members of the T. W. U. A.,38 and we have noted thatthe section included the president and at least three committee mem-bers of the T. W. U. A. Only three of the weavers in the sectionwere affiliated with the Federal Union and unaffiliated with theT.W. U. A.3° Some time after December 8, Superintendent Leereinstated three employees of Herbert Ramsey's section, Dora Chap-man and Anna Lessing, Federal Union adherents 40 and GenevieveCarlson, who prior to her lay-off had joined both the T. W. U. A. andthe Shop Union.At the time of the hearing Carlson was a memberof the Federal Union.Kahle testified that Lessing and Carlson were"old-time" employees, and that she had less seniority than Carlson.Ida Mayo termed herself an "old-time" weaver, and testified that shehad greater seniority than Lessing, but less seniority than Chapmanand Carlson.Lee claimed that he reinstated the weavers whom hecould "contact" most easily, but submitted no facts to show that thethree reinstated were any more accessible for recall than the othereight weavers from the section.Moreover, he admitted that he wasnot sure that the three reemployed were senior in service to the otherson the section.38IIerbert Ramsey, Florence Ramsey, Thelma Kahle, Ida Mayo Mary Garfield, Alice Nel-son and Genevieve Carlson, all charging employeesCarlson had also joined the ShopUnionAnother \%eaver, Anna Johnson, was a member of both the T W. U. A and theFederal UnionEdithNelson, stillanother weaver, was formerlya member ofthe T. W.U. A. and the Shop Union.39Dora Chapman (also a Shop Union member),Anna Lessing, and Eva Chapman.Wehave notedthat AnnaJohnson was a member ofboth the T. W. U. A. and theFederalUnion.40 Anna Johnson and Eva Chapman were the only Federal Union members not reinstated.The formerwas also a member of the T.W. U. A., and thelatter had been'employed onlya short time. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthoughLee testified generally that he reinstated the threeweavers to fill vacancies which had arisen on other sections, therecord shows that two of Herbert Ramsey's looms were placed inoperation after his lay-off, those located in the large shed;that theywere allocated to other afternoon weaving sections;and that Lessing,a Federal Union adherent,was reinstated upon these looms.The respondent contends further that Herbert Ramsey's sectionwas more costly to operate than the other sections,allegedly becausethe looms on Ramsey's section were run with electric power boughtfrom a Jamestown public utility company, while most of the powerfor the looms on the other sections was generated at the plant.Thistestimony was not clear and Swanson failed to explain why utilitypower had to be bought for only this particular section.He admittedthat he had not estimated the operating costs recently and failed tosupport his testimony by producing the old estimates which he claimedwere at the plant.Moreover,although the respondent was in poorfinancial condition and had suffered several slack periods after 1932,from 1934, at least, and probably from before that time, until Decem-ber 1937, Herbert Ramsey's section was continuously operated in theafternoon despite the alleged additional cost of electric current.Fi-nally,Herbert Ramsey testified that in the periodic computations,made by the respondent at least as late asJuly 1937,of the relativecost of operation and efficiency of the several weaving sections and ofthe efficiency of the loom fixers,which computations were based uponthe number of pieces woven over periods of 10 weeks, HerbertRamsey's section ranked third among the five sections then on theafternoon shift," and that his section was superior to at least onesuch section in operation in December 1937.Superintendent Lee maintained that he selected Ramsey's shift forlay-off also because it was considered "extra," the small shed havingbeen operated for a shorter period than the large one.Lee was un-able to state the date when Herbert Ramsey's section was started.This period of operation amounted to a number of years, however,and after such a lapse of time,the sections in the small shed couldhardly have been deemed"extra."Furthermore,Ramsey testifiedwithout contradiction that, as T. W. U. A. representative of the loomfixers, he once questioned Lee about a rumor that the afternoon shiftwas considered "extra."Lee assuredhim that itwas just as im-portant as the morning one since the advent of the National Indus-trial Recovery Act.We are convinced that the alleged"extra" char-acter of the section was not the respondent's real reason for shuttingitdown in its entirety.a There were only four afternoon sections after the shut-down of John Ramsey's sectionin August 1937. EMPIRE WORSTEDMILLS, INC.321Finally, Lee contended that he selected Ramsey"s section for lay-offbecause its looms were "pretty near all empty" and because it was "thenearest to being run out" of work.He submitted no facts, however,in support of this contention.Herbert Ramsey testified that withinthe last 2 weeks before the shut-down, between 16 and 18 of his 22looms were in operation, more than there had been before, and thatworking hours increased from 10 to 15 hours per week.Lee admittedthat he did not know how many of the looms of Ramsey's section wererunning, testified that he would not deny Ramsey's testimony that 16of them were in operation, and conceded that 16 was a "pretty good"percentage.Florence Ramsey also testified that work had been in-creasing within these last 2 weeks; that all the weavers on the sectionhad some work; that she had a new warp upon which to work; andthat one weaver on the section had two warps, enough to occupy herfor 2 or 3 weeks under the reduced hourly schedule.The work ofthis section was completed by the morning shift.Herbert Ramseytestified further that during the week following the lay-off of hissection, the working hours of the weavers were increased to 25 hoursper week, and although Lee testified that it was natural for the fewerremaining weavers to receive more work than before, Ramsey assertedwithout specific contradiction that he believed that more looms wereoperated on the increased hourly basis than before the lay-off.Wehave already noted that two of Herbert Ramsey's looms were startedup after the shut-down and were assigned to Lessing.Upon all theevidence, we are not convinced that this section was discontinued be-cause it had any less work to do than other weaving sections.We conclude that the respondent departed from its customarypolicy of sharing the work and laid off Ramsey's section in order toeliminate from the plant a nucleus of active T. W. U. A. adherents.Accordingly, we find that the respondent laid off Herbert Ramsey,Florence Ramsey, Kahle, and Ida Mayo because they joined andassisted the T. W. U. A.Picking and mending department 42-Virginia Pickleseimer, VictoriaThelander,ElsieOstrom, Signe Erickson, AliceW. Johnson,Helen Carlstrom, Thyra Olofson, Alice M. Johnson, Gunhild Fors-berg, and Esther HerrickVirginia Pickleseimer 43was employed by the responaent in orabout August 1935 as a picker in the picking and mending depart-ment, which is under the direct supervision of General ManagerSwanson.She joined the T. W. U. A. in April or May 1937, at-2This department is also called the finishing department.+8Designated Picklseimer in the complaint 322DECISIONSOF NATIONALLABOR RELATIONS BOARDtended many of its meetings, solicited new members, and was out-spoken in her opinions regarding the T. W. U. A. She testified thatbecause of a speech by Rogerson, counsel for the respondent, she "gotcold feet" and joined the Shop Union, also.On December 15, 1937, Pickleseimer received in her pay envelopea notice signed by Swanson that, clue to "working conditions," herservices were no longer required.She testified without contradictionthat she had greater seniority than six or eight pickers hired asextra help in the spring of 1937 with the understanding that theywere to be laid off first in the event of decreased production; thatonly three of them were laid off; 44 and that she was more efficientthan at least two of the extra employees retained after her lay-off,Violet Stophel and Hilda Carlson, both of whom were members ofthe Federal Union.Pickleseimer testified further that she was surprised at her release,that the amount of work in her department had recently been in-creasing, and that she therefore visited Swanson on the followingday to ask the reason for her lay-off.The latter told her that he didnot need her any longer. She urged him to give her some explana-tion, and he stated that he did not feel that he had to do so, but thather work was all right, and that he would recommend her to otheremployers.She asked if unions had caused her lay-off. Swansonreplied that they had not and that he did not want to hear any-thing about unions.He said that her name had been brought downto him by some person whom he did not identify and that the matterwas "entirely out of his hands."Pickleseimer told him that she hadjoined the C. I. O. and the Shop Union but that she had not joinedthe Federal Union.She testified that he inquired why she had notdone so and asked her to apply for membership through Vera Moore,the Federal Union committeewoman for the picking and mendingdepartment.Although Swanson had little recollection of his con-versation with Pickleseimer, he denied that he ever discussed unionactivitieswith charging employees, mentioned the Federal Unionto Pickleseimer, or referred her' to Moore.He admitted, however,that he knew of Moore's Federal Union office, and testified that hethought that Campbell, president of the Federal Union, had toldhim of it.Following her conversation with Swanson, Pickleseimerapplied to Moore for membership in the Federal Union; this ap-plicationwas denied.Laura Fasciana, recording secretary of theFederal Union, testified that only persons currently employed areeligible for membership therein.The Trial Examiner, who had anA4 She testified that all three of these employees laid off were T W. U A membersOneof them, Flora wise, had signed up with the Fedeial Union at "the very last."Wise wasa charging employee whose case was dismissed from the complaint because of her failureto appear at the hearing EMPIRE WORSTED MILLS, INC.323opportunity to observe the demeanor of the witnesses,found crediblePickleseimer's version of her conversation with Swanson,and uponthe entire record we find that Swanson made in substance the state-ments set forth above and testified to by Pickleseimer.In the course of the above conversation on December 16, 1937,Swanson asked Pickleseimer to apply for reemployment after Janu-ary 1,1938.She did so and Swanson told her that he had nothingfor her.Like the other pickers and menders, Pickleseimer was paid uponan hourly basis,and at the time of her lay-off was earning between$8 and $10 per week. She earned nothing following her release, andtestified that she would accept reinstatement.Victoria Thelander 45worked for the respondent as a mender for atotal of about 7 years between 1929 and 1937.Her last period ofemployment extended from November 1936 to December 15, 1937,when she received a slip in her pay envelope that she was laid offindefinitely because of business depression.Thelander joined the T. W. U. A. in May 1937, and was electeda member of its executive committee in September or October 1937.She testified without contradiction that she and the other membersof the executive committee were named as such in a local newspaper.She wore her union button at work on some occasions, and attendedmost of the meetings of the T. W. U. A.When the Shop Unionwas beingformed inJune orJuly 1937,Foreman Beck askedThelander whether she wanted to give up the T. W. U. A. Shereplied inthe negative.Elsie Ostromworked for the respondent for a total of 7 or 8 years,during a period of 26 years.Her last period of service started aroundthe first part of October 1936, when she was employed as doffer andtwister on the night shift in the spinning department.In Novem-ber 1936 she transferred to the picking and mending departmentand worked as a picker until December 15, 1937, when Ella Moeller,her forelady, handed her her wages with a lay-off slip like that givento Thelander.Ostrom joined the T. W. U. A. in May 1937. Shetestified that she was not active in behalf of the organization, butthat she wore her union button to work, and attended some of theT.W. U. A. meetings.She applied to Swanson for reinstatementon January 3, 1938, but to no avai146At the time of her lay-off Ostrom was earning approximately $5.78a week. She earned nothing after her lay-off and testified that shewould accept reinstatement.45Designated Tbilander in the complaint11Her husband is still working for the respondentIlewas formerly a T W U Amember-but at the time of the hearing was a member of the Federal Union 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDSigne Ericksonworked for the respondent as a picker from June5, 1937, until she was laid off on December 15, 1937, by a similardismissal slip.She joined the T. W. U. A. in June 1937, attendedmost of its meetings, and wore her union button while at work.Erickson testified without contradiction that after her lay-off, therespondent retained two pickers who were junior to her in serviceand gave one of them her job. This employee, Hilda Carlson, amarried woman, was formerly a member of the Shop Union and then,,became affiliated with the Federal Union."At the time of her lay-off. Erickson was earning between $5 and$7 per week. She did not secure other employment after her lay-offand testified that she would accept reinstatement if it were offeredto her.AliceW. Johnson 48was employed by the respondent off and onas a mender from the latter part of 1923 until December 15, 1937,when her forelady, Moeller, handed her an envelope containing alay-off slip and the wages due her.Her last period of employmentcommenced in 1934. She joined the T. W. U. A. in June 1937, andtestified in September 1937 at the earlier Board hearing held pursuantto charges of unfair labor practices engaged in by the respondent.She was elected a member of the T. W. U. A. executive committee,was named as such in a local newspaper, attended all but one of themeetings of the T. W. U. A., and was active in its behalf.Johnson testified without contradiction that Julia Anderson, the"second" or assistant forelady who at times directs the work of thedepartment as Moeller does, and who can recommend a discharge,had charge of Shop Union cards.On June 9, 1937, Johnson askedAnderson what right she had to distribute such cards during workinghours, and Anderson replied that they were favored by the respond-ent.Moreover, in the same month, Moeller asked Johnson to signa Shop Union slip or card 5 minutes before the end of working hours.When the latter started to read the slip, Moeller said, "Don't readit, just sign it . . . this is in a hurry, they [the slips] have got tobe down in the office before quitting time." Johnson did not testifywhether or not she obeyed this instruction.Johnson's work was excellent, and she was complimented by Moel-ler and Swanson with respect to her ability to mend flaws which theother menders could not repair.She testified without contradictionthat the respondent retained in her department a number of employ-ees who were junior to her in service and who were affiliated withthe Federal Union.4947The other picker retained was another Hilda Carlson,an unmarried woman.48Designated Alice Johnson in the complaint.49For example, Kathleen Beck, daughter of ForemanBeck, Irene Johnson,and JudithAnderson EMPIRE WORSTED MILLS, INC.325-Johnson was paid hourly wages by the respondent and her finalwages amounted to approximately $6 for about 15 hours of work.She secured no employment after her lay-off and testified that shedesired reinstatement.Helen Carlstrom,an active T. W. U. A. member, worked for therespondent as a mender from April 1936 50 to the date of her finallay-off,December 15, 1937. In September 1937 Carlstrom was laidoff by Forelady Moeller for having absented herself from work for3 days without notifying the respondent, but she was reinstated thesame day upon her appeal to Swanson.At that time Moeller askedher if she did not know the respondent's rule against absences withoutnotice.On December 15, 1937, the day on which the respondentlaid off the five T. W. U. A. members treated above, Carlstrom wasagain absent from her job without notice.When she returned tothe plant on the following day, she was told by Moeller that she hadbeen laid off the day before.Swanson testified that he laid her offalong with the others because she did not work steadily, stayingaway from work without notice. Carlstrom testified that nobodyelse notified the respondent of absences, but Swanson testified thatthe employees generally did give some notice.Swanson also testi-fied that Carlstrom had been hired as a temporary employee. Thelatter stated to the contrary that she was on the regular day shift andthat she had shared the work with other employees.Finally, Swan-son asserted that Moeller had found Carlstrom's work somewhatdeficient, and Carlstrom testified that she had received no specificcomplaints regarding her work.The Trial Examiner found that herlay-off was not discriminatory.Thyra Olofson51was employed by the respondent as a picker fromFebruary 1931 until December 31, 1937, when she received a slip inher pay envelope informing her that she was laid off indefinitely.She joined the T. W. U. A. in May 1937, attended several of itsmeetings, and discussed the organization with fellow workers.Shesigned up with the Shop Union in the summer of 1937, and alsosigned an application for membership in the Federal Union on De-cember 16. It was not accepted prior to her release.Her assertedreason for applying is as follows : "I signed an application .. .right after the ten girls were laid off [on December 15, 1937] to savemy job, when it was a lot of other girls, a whole slew of girls, signedup to save their jobs too." She testified that she considered herselfstill a member of the T. W. U. A. .On January 3, 1938, following her lay-off, Olofson visited Swansonand asked why she had been released.When he replied that it was°0 She had 5years' previous service with the respondent but had laid off for several yearspriorto April 1936.61DesignatedOlafsonin the complaint.283034-41-vol. 23-22 .326DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of working conditions, she inquired why they could not con-tinue to share the work as they did during the previous summerwhen there was much less work.He stated that her husband wasworking but made no satisfactory answer to her query. She ques-tioned him as to whether there was anything wrong with her work,and lie stated that it was very good, and that she would be reem-ployed when there was more work.Olofson testified without contradiction that she had greater senior-ity than a number of pickers retained by the respondent after herlay-off, some of whom were hired very recently.One of these wasthe wife of Foreman Harry Hind, who had been employed for lessthan 2 years.Prior to her lay-off Olofson was earning between $5 and $8 perweek.She earned nothing thereafter and testified that she wouldaccept reinstatement.AliceM. JohnsonandGun/iild Forsbergwere employed by therespondent as pickers.They were work partners. Forsberg hadworked for the respondent for about 81/2 years, while Johnson beganher service in November 1933.Forsberg and Johnson had seniorityover a number of their coworkers, and both did special rush workand samples, which require more care and speed than the ordinarywork of the department.Johnson and Forsberg joined the T. W. U. A. in May 1937 and thelatter attended almost all of its meetings.Forsberg testified with-out contradiction that her attendance was observed by "men fromthe factory" posted outside, one of whom was Fred Ingham, an as-sistant foreman of the respondent.Although Johnson testified thatshe was not active in any labor organization, she attended severalT.W. U. A. meetings, wore her union button to work for a time,and talked about the T. W. U. A. membership to the girls at hertable.Johnson and Forsberg joined the Shop Union and paid somedues to it but did not attend its meetings.Johnson testified withoutcontradiction that she joined because she was told to do so by JuliaAnderson, the assistant forelady.Notwithstanding, both employeesconsidered themselves to be T. W. U. A. members, and Johnson stillattends T. W. U. A. meetings. Like Olofson and others, these twopickers applied for membership in the Federal Union a day or twoafter the December 15 lay-offs, but neither was notified of the ac-ceptance of her application.Johnson expressly indicated that shefiled such an application through fear of losing her job.On December 31, 1937, the respondent gave Johnson and Forsberglay-off slips in their pay envelopes, but did not lay off a number ofworkers in the department a great deal junior to them in service.Some of those retained had been employed only about 6 or 7 months.The two employees called upon Swanson; told him of their superior EMPIRE WORSTED MILLS, INC.327work and long service, and asked why they had been laid off. Swan-son did not answer this query but told them both to return to workon Monday, January 3, 1938. They did so and worked throughJanuary 5, 1938, when they were laid off until further notice byMoeller, their forelady.At the time of their release, Johnson and Forsberg were eachworking 15 hours and earning approximately $5 per week.Neitherone of them secured other employment after her lay-off, and bothtestified that they would accept reinstatement.Esther Herrickwas employed by the respondent as a knot pickerfrom February 1932 until January 5, 1938, when Forelady Moellerlaid her off until further notice.She joined the T. W. U. A. in Mayor June 1937 and attended its meetings.On or about December 15,1937, she, too, signed an application for membership in the FederalUnion but was not notified of its acceptance prior to her lay-off.A day or so after her lay-off, Herrick spoke with Swanson andtold him that it was unfair to lay her off "while all those girlsthat were taken in last summer were still working." Swanson replied,"Well, we had to lay someone off." She asked him why he selectedher, and. he answered, "Well, we had to start with someone," andpromised that she would be reinstated "some day," when she washeeded.Herrick testified without contradiction that she was one ofthe oldest employees in her room, in point of service, and that therespondent retained employees who had less seniority than she.Respondent's defense as to picking and mending department.Therespondent had between 60 and 80 pickers and menders on its payroll prior to the reduction in force.Between December 15, 1937, andJanuary 5, 1938, it terminated the employment of approximately 17of them,J2 including the _10 charging employees whose cases we havediscussed above.The respondent denies that T. W. U. A. member-ship was the criterion used in choosing those to be laid off. Therecord shows that at least 12 of the 17 pickers and menders laidoff were affiliated with the T. W. U. A., and that 2 of the 12 weremembers of its executive committee.Only 1 of the 17 was rehired,all employee whose union affiliation, if any, is not indicated.53Therecord does not reveal with any degree of specificity how many em-ployees in the, department were T. W. U. A. members prior to these]ay-offs.54This is the approximate number indicated by the testimony in the recordAs statedabove, we shall accept this number as correct in the absence of the respondent's employ-ment records53Agnes Spitz or Betz"IHerrick testified that everyone in her department joined the TW U. A and went tomeetings as she did, but indicated that the Federal Union secured some members in thedepartmentHelen Bonfiglio, T. W U A secretary, admitted that practically all of theiespondent's employees could claim that they had once been T W U A members Theaecoid indicates that at some undisclosedtimemost of the respondent's employees signed 328DECISIONSOF NATIONALLABOR RELATIONS BOARDSwanson testified that in laying off employees he did not considerthe length of their service.He contended that he selected the workersto be released non-discriminatorily, on the basis of their being marriedwomen whose husbands were currently employed. . The record shows,however, that three unmarried women were included among the em-ployees laid off 55 from the picking and mending department, andthat many married women with employed husbands were retainedtherein.6eSwanson failed to explain what standard he followed inretaining some-married women in preference to others named in thecomplaint.Moreover, he admitted that no such basis of selection hadbeen used during prior depressions when the work had been shared.From the testimony of Superintendent Lee and Foreman Hind, fromstatements of counsel for the- respondent, and from the entire record,it appears that the marital status of employees was not considered inmaking lay-offs in other departments of the plant.The respondent pointed out also that pickers worked in pairs, andcontended that they had likewise been laid off in pairs.The recordshows that pickers were not laid off in pairs.Thus, the respondentretained in its employ Signe Anderson, Edna Erwin, and Hilda Carl-son, former partners, respectively, of Erickson, Olofson, and FloraWise [Kern], charging employees, and even in instances where itlaid off both partners, it did not uniformly release them on the samedates.57It appears that such splitting of pairs of pickers and theassignment of the pickers retained to new partners did not at onceserve the ends of economy, for a period of adjustment is requiredbefore two pickers can work together to the best advantage.Thisfact, together with the undisputed fact that Anderson, Erwin, andup also-with the Federal Union.At the time of the execution of its contract with therespondent,December 8, 1937, the Federal Union claimed a majority of the respondent'semployeesAt the time of the hearing both organizations claimed almost 100 per centmembership among the employees.Farnella,T W U. A treasurer,admitted that practi-cally all the employeeswere "forced members"of the Federal UnionLaura Fasciana,FederalUnion secretary, testified that the latter union had over 470 members in goodstanding "without double-crosseis people who are with von and claim they aie with the[TW U A]"55Alice M Johnson,Flora Wise[Kern],a charging employee whose case was dismissedfrom the complaint because of her failure to appear at the hearing,and Mrs Wise, thelatter'smother, a divorced woman, who may or may not be the Hazel Wise named in thecomplaint and also dismissed therefrom5a Among these women were Signe Anderson,Hilda Carlson, Hedwig Peterson,GladysCarlson,Mrs Hartley,Mrs Muratto,and Mrs Harry Hind,the wife of Foreman Hind Insee eral instances the respondent had in its own sei vice two or more members of the sanefamilyFor example,itemployed the husbands of Mrs Muratto, Mrs Hind,and MrsHartley as well as the son of the latter, and employed Kathleen Bech, a mender,and Fore-man William Beck, her fatherAgnes Spitz or Betz,the only person reinstated from the group of pickers and menderslaid off,may also be a married woman, for she is refereed to in the record as Mrs Spitz orBetzThe record does not disclose whether or not her husband was employed at the timeof her lay-offor reinstatement67For example,Pickleseimer nad EveOsterman,charging employees,were laid off onDecember 15, 1937, but their respective partners,Herrick and Goldie Christensen, alsocharging employees,were not released until January 5, 1938. EMPIRE WORSTEDMILLS, [NC329Carlson, the single partners retained, were Federal Union members,indicates the presence of discrimination against the T. W. U. A. inthe respondent's selection of employees to be laid off.Although throughout his testimony Swanson reiterated that heemployed the above marriage standard and at one point indicatedthat marriage was the sole factor weighed, he also testified that theefficiency of employees was considered "to some extent," and later, thatefficiency was given primary consideration in retaining an employeesuggested for lay-off by Forelady Moeller.He admitted, however,that the charging employees from this department were "quite effi-cient," and with the possible exception of Carlstrom, did not claimthat the work of any one of them was inferior to that of pickers ormenders retained on the pay roll.Viewing the above facts in the light of all the evidence, the re-spondent's espionage activities, other interference with and coercionof its employees, its lay-off of other T. W. U. A. leaders and com-mittee members, Swanson's contradictory and incredible testimony inregard to his criteria of selection for lay-offs, the greater seniorityof charging employees over persons retained in the picking andmending department, the retention of Federal Union members andthe lay-off of their T. W. U. A. partners, and Swanson's constructionof the contract with the Federal Union as providing for a closedshop, we conclude that the respondent selected Pickleseimer, Thel-ander, Ostrom, Erickson, Alice W. Johnson, Olofson, Alice M. John-son, Forsberg, and Herrick for lay-off because of their adherenceto the T. W. U. A.58 Because of Carlstrom's admitted repetition onDecember 15 of the offense for which she had previously been tempo-rarily laid off and about which she had been warned, we agree withthe Trial Examiner's finding that her release was not discriminatory.We find that the respondent laid off Pickleseimer, Thelander, Os-trom, Erickson, and Alice W. Johnson on December 15,1937; Olofsonon December 31, 1937; and Alice M. Johnson, Forsberg, and Her-rick on January 5, 1938, because they joined and assisted the T. W.U. A.We find further that the respondent did not lay off Carlstrombecause she joined and assisted the T. W. U. A.Spinning, combing, and drawing department-Josephine Barbagio-vanni,Hilda Russell Frederickson, Frances Farnella, and HelenBonfiglioThe spinning, combing, and drawing department is operated underthe general direction of Superintendent Greenwood. It is composedof six sections performing several kinds of work, and each sectionis supervised by a foreman.68Any efforts on the part of these employees to join the Federal Union came too late anddid not serve to dissociate them from the union of their choice. 330DECISIONSOF NATIONALLABOR RELATIONS BOARD(1)Josephine Barb agiovanniandHilda Russell Fredericksonwereemployed on a spinning section of Greenwood's department,super-vised by Foreman Norman Sliowlder. In this section there were ap-proximately 29 employees, only 1 of whom did not join a union. Theremaining 28 employees became members of the T. W. U. A., but 7transferred their affiliation to the Federal Union when it was char-tered.Following the execution of the contract between the respond-ent and the Federal Union and the lay-offs on December 8 and 15,1937, 20 of the remaining 21 T. W. U. A. members, including Bar-bagiovanni, applied for membership in the Federal Union.Bar-bagiovanni the only 1 of the 20 who was a witness at the hearing,testified without contradiction that she and the other 19 employees soapplied because of fear of losing their jobs.Frederickson was theonly T. W. U. A. adherent in the section who failed to sign a FederalUnion application card. It does not appear that the respondent laidoff from this section any employees other than Barbagiovanni andFrederickson.Barbagiovanniworked for the respondent for approximately 11years, first as a spinner and later as a twister, which position sheoccupied prior to the date of her lay-off, February 4, 1938. Shejoined the T. W. U. A. on May 11, 1937, discussed unions with otheremployees at the plant outside working hours, and until November1937, attended all of the T. W. U. A. meetings, one of which was ob-served by Hind, foreman of a different spinning section, and another,by Fred Ingham, an assistant foreman under Foreman Beck. Thesesupervisory employees are subordinates of Superintendent Green-wood.Barbagiovanni testified as a witness for the Board at theprior Board hearing held in September 1937 pursuant to charges ofunfair labor practices engaged in by the respondent.As noted above, fear of loss of employment prompted Barbagio-vanni to apply for membership in the Federal Union. She filed herapplication on December 20, 1937, prior to her lay-off,and onJanuary5,1938,Josephine Scara, a Federal Union committeewoman, in-formed her that the application had been accepted on January 4.OnJanuary 18 Campbell, Federal Union president, conferred in herdepartment with Foremen Showlder, Olson, Beck, Hind, and ArthurIngham and then with Scara, and on the same date Scara told Barba-giovanni that her name had been stricken from the list of thoseaccepted on January 4.59On January 24, 1938, Barbagiovanni was unable to report to workbecause of illness.She notified the respondent of this fact.Onco It may be that Barbaglovanni filed another such application after her lay-off, for bothLaura Fasciana,Federal Union secretary,and D W.Crawford,A. F. of L. organizer,testi-fied that an application of hers was rejected because it was signed when she was not work-ing.Fasciana testified that she had heard of the earlier application but that she did notknow about the action taken upon it, if any. EMPIRE WORSTEDMILLS, INC.331February 4 she sent her brother to the plant to tell Foreman Showlderthat she wanted to return to work on February 7. Showlder advisedher brother, "Well, we don't have so much work, tell your sister tostay home," until further notice.About a week later, Barbagiovanniwent to the plant and asked Showlder why he had laid her off.Hereplied that he had been ordered to do so. She reminded him thather frame was still running, and he stated, "Well, your frame [is]running but you got to stay home," making no mention of slackwork.Showlder did not testify at the hearing. Superintendent Green-wood, his superior, stated that Barbagiovanni was laid off becausethere was insufficient work but did not deny that her frame hadcontinued to operate.He admitted that during her illness Barba-giovamni had been replaced by an extra girl, and testified, ". . . wethought we would give her [Barbagiovanni] lots of time to recuper-ate before she came back." Barbagiovanni had been absent fromwork every winter due to illness and had always been returned towork without difficulty prior to her 1938 lay-off.Greenwood testified that in selecting employees for lay-off he at-tempted to observe seniority principles.Barbagiovanni ranked thirdin seniority among the eight twisters in her section.Upon all theevidence, including the fact that Greenwood ordered her lay-offwithout regard for his alleged seniority practice, we are convincedthat if Barbagiovanni had not been an active T. W. U. A. member,the respondent would have permitted her to return to work at theconclusion of her illness as usual, instead of retaining an extra girl_60We find that the respondent laid off Barbagiovanni on February 4,1938, because she joined and assisted the T. W. U. A.Just prior to her lay-off Barbagiovanni worked 8 hours a day, 51/2days per week, and earned 401/2 cents per hour.She testified that shewould accept reinstatement.Fredericksonwas employed by the respondent as a spooler fromJune 1933 until the date of her lay-off, February 10, 1938. Shejoined the T. W. U. A. in April or May 1937, and attended all but thefirst two of its meetings.She was elected a member of the T. W. U. A.executive committee and was named as such in a local newspaper.Shedid not join the Shop Union or the Federal Union, although appli-cation blanks for the latter were circulated in the workroom.In February 1938 Frederickson and the five other spoolers in hersection were sharing the available work, each in turn laying off fora day while the other five worked. In accordance with this system,Frederickson stayed away from work on February 10.On the sameday Greenwood sent her a message to remain home until he sum-^O Barbagiovannihas a sisterand brother who are working at the plant.Both are meta_hers of the Federal Union. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDhoned her.She went to the plant on the following day and askedhim why she was being laid off. She testified that Greenwood re-plied, "You know we are slack, and we are talking of removing thatspool."When she asked him if that was true, he laughed. Fred-erickson testified also that she learned that her spool was not in factremoved but that two winders worked on it at times.Greenwoodtestified that Frederickson's machine was not running and that nonew employee had been hired to take her place.When he wasquestioned as to whether anyone had done her work since her lay-off,lie testified that he did not know and admitted that employees wereshifted around "a little."We find that winders in fact did Fred-erickson's work on some occasions.Frederickson had less seniority than the other spoolers in her sec-tion, but she testified without contradiction that her work was betterthan that of the other spoolers, probably due in part to her 13 years'previous service in another worsted mill, and that she had experiencein winding and yarn inspection in addition to spooling.Moreover,Frederickson had greater seniority than three employees retained ondoffing and twisting operations in her section.Two of the three hadbeen T. W. U. A. members, but had joined the Federal Union. Thethird was not a T. W. U. A. member.Considering Frederickson's lay-off in the light of her excellentqualifications and performance, her T. W. U. A. office, the fact thatshe was the only employee in her section who did not apply for mem-bership in the Federal Union, and the entire record, we concludethat her activities in behalf of the T. W. U. A. constituted a sub=stantial cause for the termination of her employment.We find thatthe respondent laid off Frederickson on February 10, 1938, becauseshe joined and assisted the T. W. U. A.At the time of her lay-off Frederickson was earning approximately$15.25per week at a rate of 381/ cents per hour. She secured noemployment after her lay-off and testified that she would acceptreinstatement.(2)Frances FarnellaandHelen Bon,figlio,T.W. U. A. treasurerand secretary, respectively, were employed as doffers 61 on two differ-ent spinning sections of Greenwood's department.Although therespondent employed doffers in four or five sections of the plant, Far-nella and Bonfiglio were the only doffers laid off pursuant to thealleged economy program.Farnellawas employed by the respondent as a doffer and bobbinsetter from May 29, 1933, until February 11, 1938, the date of herlay-off.She joined the T. W. U. A. on May 14, 1937. After theformation of the Shop Union in June or July 1937, Angeline Saia,an employee, took a Shop Union application card to Farnella's61Also called duffers in the record. EMPIRE WORSTED MILLS, INC.333mother, and advised the latter that Farnella should join the ShopUnion for "protection."Saia, a committee member formerly of theShop Union and later of the Federal Union, was employed as adoffer in another spinning section and was there entrusted withspecial work by her foreman, Joseph Chapman. Thereafter, Far-nella signed a Shop Union card but attended only one of its meetings.She testified that she "didn't belong to the shop union," but remaineda member of the T. W. U. A. She wore her T. W. U. A. button towork every day, and attended all but one of the T. W. U. A. meet-ings, a number of which were spied upon by supervisory officialsof the respondent.She was elected temporary room representativeand later treasurer of the T. W. U. A., and played a leading partin its affairs.Superintendent Greenwood named her as one of theT.W. U. A. leaders whom he knew.On February 11, 1938, upon Greenwood's orders, Harry Hind, fore-man of Farnella's section, laid Farnella off until further notice andassured her that her work was, "Very satisfactory. In fact, morethan satisfactory."Farnella had much greater seniority than AnnetteNal_bone, another duffer in her section, who had been working for therespondent for less than a year.Nalbone was a Federal Unioncommittee member, and Hind admitted that he had heard of that fact.Farnella went to see Greenwood and asked him why she had beenlaid off.He replied that he no longer wanted or needed her services;upon her inquiry, he stated that her work was "not satisfactoryat all"; and when she told him what Hind had said of her work,asserted that Hind "didn't have the nerve enough" to tell her thetruth.She pressed Greenwood for a further explanation of herlay-off and he answered by saying, among other things, that shewas not "fair" to the respondent; that he did not necessarily observeseniority rights; and that the respondent "had to get rid" of her.On the same day, Farnella consulted Swanson regarding her release.He told her that because of poor business, there were going to beeven more lay-offs, but failed satisfactorily to explain why she wasthe only one laid off in her section.On February 18 Farnella returned to the mill for her wages andquestioned Hind as to why he had told Greenwood that her workwas "no good."Hind denied that he had made any such report toGreenwood and stated that Greenwood had only been "kidding" herif he had said any such thing. As noted above, Hind told her thatthe Federal Union had a closed-shop contract with the respondent.She told him that Campbell was boasting that she had been dis-charged because of her failure to join the Federal Union, and Hindstated, "Well, if Campbell said that, why don't you go and see Camp-bell?Why don't you go to their union meetings and everything willbe all right?" 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarnella spoke with Greenwood on the same day.According toFarnella's testimony,he told her,among other things, that the Fed-eralUnion had a closed-shop contract;that Farnella had "double-crossed" the respondent when she "stuck by" the T.W. U. A.; thathe had to "get rid" of her because she kept so many people fromjoining the Federal Union; and that, "You[Farnella] are out now.As far as you are concerned,you are out,the factory is closed foryou" ; referred to John L. Lewis as a "fat head" ;and inquired whatLewis had ever done for the people.Farnella denied that she hadstopped anybody from joining any union and told Greenwood thateveryone in the department except herself had joined the FederalUnion.She testified further that Greenwood said that he had heardthat she was working for the C. I. 0. and had made a speech in itsbehalf on February 12; that he asked her what more she wanted; andthat she denied working or making a speech for the C. I. 0. Green-wood testified generally that he did not converse with anybody aboutthe union activity of the employees in the plant.We credit thestraightforward testimony of Farnella and find that Greenwood insubstance made the above statements which she attributed to him.At the hearing Greenwood did not advance poor work as a reasonfor Farnella's being singled out for lay-off.Hind testified that Far-nella was an average worker,admitted that she was senior in serviceto Nalbone,the Federal Union committeewoman,and stated that hedid not think there was any reason for selecting her for lay-off.Later, whenurged togive some explanation of this disregard ofseniority,Hind testified,"I suppose the choice was between her[Frances Farnella] and this Nalbone girl and they laid Frances offbecause the Nalbone girl was the better worker."This was clearlyconjectural testimony, unsupported by evidence in the record.More-over, Hind admitted that Greenwood did not consult him as to whomto lay off but merely ordered him to terminate Farnella.Under allthe circumstances, it is apparent that Greenwood eliminated Farnellafrom his staff not because she was less efficient than Nalbone butbecause herT.W. U. A.membership and office marked her as anundesirable employee.We find that the respondent laid off Farnella on February 11, 1938,because she joined and assisted the T.W. U. A.At the time of her lay-off, Farnella was earning 361/2 cents an hourand was working 8 hours a day.She secured no subsequent employ-ment elsewhere and testified that she would accept reinstatement toher position with the respondent.Bonfigliowas employed by the respondent as a doffer from Feb-ruary 1936 until February 11, 1938, the date of her lay-off. Shejoined the T. W. U. A. on or about May 14, 1937,wore her unionbutton at work most of the time, and attended T. W. U. A. meetings, EMPIREWORSTED MILLS, INC.335at least one of which was watched by Fred Ingham, assistant fore-man.She was elected T. W. U. A. secretary and her name appearedon all T. W. U. A. notices of meetings posted in the plant.About 10of the 16 employees on her section were T. W. U. A. members.Some time prior to January 1938, Saia, Federal Union committee-woman, approached Bonfiglio during working hours, offered her aFederal Union membership application blank, and warned Bonfigliothat she would lose her job if she did not sign it before January 1.Saia refused to state from whom she secured this information. LaterBonfiglio asked Saia why she preferred the Federal Union to theT. W. U. A., stating, ". . . common sense will tell you that if the com-pany favors the A. F. of L. to the C. I. 0., that the A. F. of L. isnot a genuine A. F. of L. organization." Saia answered that- therespondent was the "boss."Bonfiglio did not join the Federal Union.On February 11, 1938, Chapman, foreman of the section, laid offBonfiglio upon orders from Greenwood. She was the only employeelaid off from the section.She applied to Greenwood for reinstate-ment but without success.Greenwood told Bonfiglio that she wasselected for lay-off from her section because she was "probably"the youngest employee there.She denied this and told him thatthere were four girls there with less seniority than she.Greenwoodreplied, "Well, you had it coming to you."At the hearing Green-wood testified that Chapman had "thought" Bonfiglio to be theyoungest employee in the section and that he, Greenwood, had in-structed Chapman, "Well, we will have to lay some of them off, be-cause we haven't got enough to do.You had better lay her off,anyway."When questioned as to whether he considered Bonfiglio'sunion affiliation at the time of her lay-off, Greenwood replied, "Notnecessarily, no."Chapman was not questioned by the respondentconcerning the reason for Bonfiglio's lay-off.Bonfiglio testified thatshe had greater seniority than four of the seven doffers with whomshe worked,62 and that Jenny Sarsone, one of the four, was an activeFederal Union adherent.From his observation of the demeanorof the witnesses on the stand and the above facts, the Trial Examineraccepted her testimony in preference to that of Greenwood, basedupon what Chapman was alleged to have told him.We agree withthe Trial Examiner, and find, that Bonfiglio was senior to four ofher coworkers.Thus in laying off Bonfiglio, Greenwood departedfrom his alleged observance of seniority principles. In view of thecircumstances surrounding her release, Greenwood's statement thatshe "had it coming" to her, and his access to the respondent's employ-ment records, we do not believe that Greenwood chose her because of02At one point in her testiinouy,Bonfiglio stated that four girls were hired after she waslaid off but other parts of her testimony indicate that she meant to say that these girlswere hired after she was hired,and had less seniority than she. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDmistaken information regarding her seniority status.We are con-vinced that Bonfiglio was selected as the sole employee to be releasedfrom this section because of her outstanding and well-publicized par-ticipation in T. W. U. X. affairs.We find that the respondent laid off Bonfiglio on February 11,1938, because she joined and assisted the T. W. U. A.Prior to her lay-off Bonfiglio earned about 36 cents per hour andworked from 2 to 4 days per week. At the time of the hearing shehad had less than 2 weeks' service in a temporary office job paying$12 per week. She testified that she was earning more money thanshe had earned just prior to her release by the respondent, but thatthe new job was not a steady one and that she would accept rein-statement if offered to her.We find that the respondent discriminated in regard to the hireand tenure of employment of Wilhelmina Anderson, HerbertRamsey, Florence Ramsey, Thelma Kahle, Ida Mayo, VirginiaPickleseimer,VictoriaThelander,ElsieOstrom, Signe Erickson,AliceW. Johnson, Thyra Olofson, Alice M. Johnson, Gunhild Fors-berg,EstherHerrick,JosephineBarbagiovanni,HildaRussellFrederickson, Frances Farnella, and Helen Bonfiglio, thereby dis-couraging membership in a labor organization, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.In view of the above findings, we shall dismiss without prejudicethe allegations of the complaint that the respondent discriminatedagainst Herbert Ramsey and Alice W. Johnson because they gavetestimony under the Act, within the meaning of Section 8 (4) of theAct.We find that the respondent has not discriminated in regard tothe hire and tenure of employment of Helen Carlstrom, therebydiscouraging membership in a labor organization.2.The discharges for causeMae Dame,an active member of theT.W. U. A., was employedby the respondent as a doffer and winder in March 1934.The com-plaint alleges that the respondent,by its allocation of work to Dame,discriminated against her in regard to the hire and tenure of her em-ployment,because she joined and assistedthe T.W. U. A. and gavetestimony under theAct at theprior Board hearing held in Septem-ber 1937 pursuant to charges of unfair labor practicesengaged in bythe respondent.Dame testifiedthatGust Olson, her foreman, wasalways "picking" on her; that when she was working as a winder, hesometimes assigned her too large a portion of the work and gave herless pay than she should have received;and that during slack periods EMPIRE WORSTEDMILLS, INC.337when the employees were sharing the work, he laid off her and severalother T. W. U. A. members more frequently than he did Shop Unionadherents.In October 1937 she complained to Swanson of not re-ceiving a fair share of the work.Swanson relayed her complaint toGreenwood, who, in Swanson's presence, denied that she was beingdiscriminated against.At the hearing; Olson denied that he had"picked" on Dane or anybody else, and testified that he treated allthe employees "alike."The Trial Examiner found that the respond-ent had not allocated work to Dame discriminatorily, and in view ofthe vagueness of Dame's testimony and Olson's denial, we agree withthis finding.The complaint alleges also that the respondent terminated Dame'semployment discriminatorily because she joined and assisted theT.W. U. A. The Trial Examiner found that her release was notdiscriminatory.Dame was discharged on November 19, 1937, underthe following circumstances.Christine Fasciana, a doffer with somesupervisory duties, told Dame that she was not supposed to doff onthe side of the machine where she was then doffing and asked her towork on the other side.Dame refused to do so and Fasciana re-ported the matter to Superintendent Greenwood.From the testi-mony, much of which is confused and contradictory, it appears thatDame then engaged in a bitter altercation with Greenwood and thatGreenwood discharged her.We agree with the Trial Examiner'sfinding that the discharge was not discriminatory.Lester Mayo,a member and committeeman of the T. W. U. A., wasemployed by the respondent as a weaver from 1930 until February 10,1938, when Swanson discharged him. It was the respondent's prac-tice to discharge any employee who was threatened with garnishmentproceedings and who did not immediately arrive at a satisfactorysettlement with his creditor.The respondent asserts that Mayo wasreleased pursuant to this practice.From the testimony, much ofwhich is in conflict, it appears that Mayo was indebted to- C. E. Sea-ger, a grocer; that on February 10 the latter conferred with Swansonat the plant in an effort to collect the sum due; that Swanson sum-moned Mayo to the conference; that Mayo failed to make any ar-rangements for settling the debt; that Swanson thereupon dischargedMayo, stating, "I have got no work for you anyway"; that Mayo thensaid to Swanson, "I have done the best I can and I cannot pay thatbill on the wages I am making. I am at your mercy, you can let onego if you want to, but do you call that justice?"; and that later onthe same day, a local constable attempted to serve on the respondenta writ of garnishment secured against Mayo by another creditor.We are not convinced that the respondent's defense is untruthful orthat this application of the garnishment rule was a pretext for oust-ing a T. W. U. A. adherent. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the respondent has not discriminated in regard to thehire and tenure of employment of Mae Dame and Lester Mayo,thereby discouraging membership in a labor organization.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, -intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYSince we have found that the respondent has engaged in unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act and to restore as nearly as possible the conditions whichexisted prior to the commission of the unfair labor practices.We have found that the respondent discriminated in regard tothe hire and tenure of employment of Wilhelmina Anderson, HerbertRamsey, Florence Ramsey, Thelma Kahle, Ida Mayo, Virginia.Pickleseimer, Victoria Thelander, Elsie Ostrom, Signe Erickson, AliceW. Johnson, Thyra Olofson, Alice M. Johnson, Gunhild Forsberg,Esther Herrick, Josephine Barbagiovanni, Hilda Russell Frederick-son,Frances Farnella, and Helen Bonfiglio.We shall thereforeorder their reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges.Such reinstatement shall be effected in the followingmanner : All employees hired during or after the failure to reinstateor the lay-offs here in question shall be dismissed, if necessary toto provide employment for those to be offered reinstatement. If,thereupon, by reason of a reduction in force, there is not sufficientemployment immediately available for the remaining employees,including those to be offered reinstatement, all available positionsshall be distributed among such remaining employees in accordancewith the respondent'susualmethod of reducing its force, withoutdiscrimination against any employee because of his union affiliation oractivities, following a system of seniority to such extent as has here-tofore been applied in the conduct of the respondent's business.Those employees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a pref-'erential list prepared in accordance with the principles set forth inthe previous sentence, and shall thereafter, in accordance with such EMPIRE WORSTEDMILLS, INC.339list, be offered employment in their former or substantially equiva-lent positions, as such employment becomes available and beforeother persons are hired for such work.We shall order the respondent to make whole the above-namedemployees for any loss of pay they have suffered by reason of thediscrimination against each of them, respectively, by payment toeach of a sum equal to the amount which he would normally haveearned as wages from the date of the discrimination against him tothe date of the offer of reinstatement or placement upon the prefer-erential list in accordance with the method set forth above, less hisnet earnings e3 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following :CONCLUSIONS OF LAW1.Textile Workers Union of America is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Wilhelmina Anderson, Herbert Ramsey, Florence Ramsey,Thelma Kahle, Ida Mayo, Virginia Pickleseimer, Victoria Thelander,ElsieOstrom, Signe Erickson, Alice W. Johnson, Thyra Olofson,Alice M. Johnson, Gunhild Forsberg, Esther Herrick, Josephine Bar-bagiovanni, Hilda Russell Frederickson, Frances Farnella, and HelenBonfiglio, thereby discouraging membership in Textile Workers Unionof America, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.asBy "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfullay-off or discharge and the consequent necessity of his seeking employment elsewhereSeeMatter ofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Join-ers of America,Lumber and Sawmill Workers Union, Local f590,8N L R B 440.Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects are not considered as earnings, but, as provided below in the Order,shall bededucted from the sum clue the employee, and the amount thereof shall bepaidover to theappropriate fiscal agency of the Federal,State,county,municipal,or other government orgovernments which supplied the funds for said work-relief projects.Matter of RepublicSteel CorporationandSteelWorkers Organizing Committee,9 N L. R. B. 219,enf'd asmod,Republic Steel Corporation v. N. L. R B,107 F(2d) 472(C C. A 3),cert. den.April 8, 1940. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The respondent has not discriminated in regard to the hireand tenure of employment of Joseph Bullardo, Helen Carlstrom, MaeDame, or Lester Mayo, within the mednmg of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Empire Worsted Mills, Incorporated, Jamestown, NewYork, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica or any other labor organization of its employees, by discharging;laying off, or failing or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employment,because of their membership or activity in Textile Workers Union ofAmerica or any other labor organization of its employees ;(b) III any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a)Offer to Wilhelmina Anderson, Herbert Ramsey, FlorenceRamsey, Thelma Kahle, Ida Mayo, Virginia Pickleseimer, VictoriaThclander, Elsie Ostrom, Signe Erickson, Alice W. Johnson, ThyraOlofson, Alice M. Johnson, Gunhild Forsberg, Esther Herrick, Jo-sephine Barbagiovanni, Hilda Russell Frederickson, Frances Far-nelia, and Helen Bonfiglio immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, in the manner setforth in Section V above, placing those employees for whom em-ployment is not immediately available upon a preferential list in themanner set forth in the said section, and thereafter offer them em-plovment as it becomes available;(h)Make whole Wilhelmina Anderson, Herbert Ramsey, FlorenceRamsey, Thelma Kahle, Ida Mayo, Virginia Pickleseimer, VictoriaThelander, Elsie Ostrom, Signe Erickson, Alice W. Johnson, ThyraOlofson. Alice M. Johnson, Gunhild Forsberg, Esther HeJo- EMPIRE WORSTED MILLS, INC.341sephine Barbagiovanni, Hilda Russell Frederickson, Frances Far-nella, and Helen Bonfiglio for any loss of pay they have suffared byreason of the discrimination against them, by payment to each ofthem, respectively, of a sum of money equal to that which eachwould normally have earned as wages during the period from thedate of the discrimination against him to the date of the offer ofreinstatement or placement upon the preferential list. required byparagraph 2 (a) above, less his net earnings,64 if any, during saidperiod; deducting, however, from the amount otherwise due to eachof the said employees, monies received by said employee during saidperiod for work performed upon Federal, State, county, municipal,or other work-relief projects and pay over the amount so deductedto the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the fundsfor said work-relief projects;(c) Immediately post in conspicuous places in its plant at James-town, New York, and keep posted for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraphs '2 (a) and (b) of this Order; and (3) thatthe respondent's employees are free to become or remain membersof the T. W. U. A. and the respondent will not discriminate againstany employee because of membership or activity in that organization;(d)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, in so far as it allegesdiscrimination with respect to Joseph Bullardo, Helen Carlstrom,Mae Dame, and Lester Mayo be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent discriminated against Herbert Ramsey and AliceW. Johnson within the meaning of Section 8 (4) of the Act, be, and ithereby is, dismissed, without prejudice.MR. WILLIAM M. LEISERSON took no part in theconsiderationof theabove Decision and Order.84 See footnote 63,supra283034-41-vol 23-23